Appeal by the defendant from an order of the Supreme Court, Kings County (Sullivan J.), dated March 28, 2007, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
*992There was clear and convincing evidence to support the designation of the defendant as a level three sex offender (see Correction Law § 168-n [3]; People v Leeks, 43 AD3d 1251, 1252 [2007]; People v Davenport, 38 AD3d 634, 635 [2007]; People v Fisher, 36 AD3d 880 [2007]; People v Inghilleri, 21 AD3d 404 [2005]; People v Guaman, 8 AD3d 545 [2004]). There is no merit to the defendant’s contention that he was improperly assessed certain points under the risk assessment instrument, or that he was otherwise entitled to a downward departure from his presumptive risk level three designation (see People v Williams, 34 AD3d 662 [2006]; People v Abdullah, 31 AD3d 515 [2006]; People v Lombard, 30 AD3d 573, 574 [2006]; see also People v Stevens, 48 AD3d 536 [2008]; People v Davenport, 38 AD3d 634 [2007]; People v Vaughn, 26 AD3d 776 [2006]). Ritter, J.P., Covello, Angiolillo and McCarthy, JJ., concur.